Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 20th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the .expiration date of USP 10,580,252 has been reviewed and is accepted.  The terminal disclaimer,has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beadell et al (US 2008/0113715) in view of Joo et al (US 2013/0114193) in further view of CHOI (US 2016/0121213).

9: The combination of Beadall, Joo, & CHOI teach an electronic gaming machine comprising: 
a base comprising a cabinet(Beadall Figure 1; Element 4); 
an electronic display device mechanically coupled to the base, the display device being supported on the base by a support assembly comprising at least one arm(Beadall Figures 1; 5B, 5C; Paragraph [0145]; Abstract), the display device being flexible and capable of bending around a substantially vertical axis and a substantially horizontal axis (Joo Abstract; Figure 6; Paragraph [0060]), the display device being comprised of an organic light emitting diode display screen(Beadall Paragraph [0033]) having touch screen capability for receiving touch input thereon(Beadall Paragraphs [0176], [0207]), at least one of a first condition and an event for a game played on the electronic gaming machine being controlled from touch input received on the display device(Beadall Paragraphs [0176], [0207]; CHOI Abstract; Figures 4A-5B); 
a first temporary orientation of the electronic display device being established in response to the game encountering the at least one of the first condition and event(CHOI Figures 4C, 5A, 5B, 6), and 4Resp. to 3/18/2021 Office Action App. No.: 16/782,224
Page:5 a second temporary orientation of the electronic display device different from the first temporary orientation being established in response to the game encountering at least one of a second condition and event(CHOI Figures 4C, 5A, 5B, 6).
Beadall teaches the gaming machine including a display affixed to gaming machine cabinet via support arms as cited herein above.  While the prior art of Joo Abstract; Figure 6; Paragraph [0060]).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporated the flexible display elements of Joo in the gaming system of Beadall in  order to provide the predictable and expected result of enabling the displays position in confined spaces greater ability to adapt to the intended viewer and/or nature of the displayed content presented thereon.
Additionally the combination of Beadall, & Joo despite teaching the features as presented herein in above is silent regarding the modification of display shape/mode based on a change in game mode, CHOI teaches that this feature was known in an analogous invention concerning the modification of screen shape CHOI Abstract; Figures 4A-5B).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporate the modification of display shape/mode based on a change in game mode as taught by CHOI as one of the automated conditions for changing display shape in the combination of Beadall & Joo, to provide the benefits of improving the immersion of a user and enabling a dynamic game environment as taught by CHOI(CHOI Paragraph [0024]) .

s 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beadell et al (US 2008/0113715) in view of Joo et al (US 2013/0114193) in further view of RYU et al (US 2016/0295711) in yet further view of CHOI (US 2016/0121213).

Claim 1: The combination of Beadall, Joo, and RYU teach a method for adjusting a display device comprising: 
providing an electronic gaming machine having an electronic display device mechanically coupled thereto, the display device being supported on the electronic gaming machine by a support assembly comprising at least one arm(Beadall Figures 1; 5B, 5C; Paragraph [0145]; Abstract; & RYU Figures 1, 4, 12; Elements 20, 50), the display device being flexible and capable of bending around a substantially vertical axis and a substantially horizontal axis (Joo Abstract; Figure 6; Paragraph [0060]); 
forming, by coupling the at least one arm to the display device(-Links/arms coupled to the display- Beadall Figure 1; 5B, 5C; &  RYU Figures 1, 4, 12; Elements 20, 50), at least one of a three-dimensional shape of the display device, a first position of the display device relative the substantially vertical axis and a second position of the display device relative the substantially horizontal axis(Joo Abstract; Figure 6; Paragraph [0060] & RYU Abstract; Figures 4, 7, 13);
determining, by a controller, an occurrence of at least one of a condition, an event, and a user input for a game played on the electronic gaming machine (CHOI Paragraphs [0016]-[0019], [0021]; Figures 6);
Beadall Figure 1; & CHOI  Figure 4A); 
in response to the determination by the controller, transmitting, by the controller, a control signal to the at least one arm coupled to the display device(RYU Figures 68B, 69A, 69B, 12; Paragraph [0341]); and 2Resp. to 3/18/2021 Office Action App. No.: 16/782,224 Page:3
in response to receiving the control signal, adjusting the at least one arm coupled to the display device to alter at least one of the three-dimensional shape, first position and second position of at least a portion of the display device(RYU Figures 4, 7, 13, 68B, 69A, 69B).  
Beadall teaches the gaming machine including a display affixed to gaming machine cabinet via support arms as cited herein above.  While the prior art of Beadall is silent regarding the display being flexible in a manner that would allow it to be flexible about a vertical and horizontal axis, the analogous prior art of Joo teaches that this feature was known at the time of invention (Joo Abstract; Figure 6; Paragraph [0060]).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporated the flexible display elements of Joo in the gaming system of Beadall in  order to provide the predictable and expected result of enabling the displays position in confined spaces greater ability to adapt to the intended viewer and/or nature of the displayed content presented thereon.
RYU Abstract; Figures 4, 7, 13).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporated the use of the display arms for manipulating the shape of the display screen as taught by RYU in place of or addition to the control members of the combination Beadall & Joo in  order to provide the predictable and expected result of utilizing known arrangements to manipulate screen shape that were independent of or capable of compensating for variations in thermal expansion members utilized by Joo.
In yet further addition the combination of Beadall, Joo, & RYU despite teaching the features as presented herein in above is silent regarding the modification of display shape/mode based on a change in game mode, CHOI teaches that this feature was known in an analogous invention concerning the modification of screen shape CHOI Abstract; Figures 4A-5B).  It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention to have incorporate the modification of display shape/mode based on a change in game mode as taught by CHOI as one of the automated conditions for changing display shape in the combination of Beadall, Joo, & RYU to provide the benefits of improving the immersion of a user and enabling a dynamic game environment as taught by CHOI(CHOI Paragraph [0024]) .

Claim 2: The combination of Beadall, Joo, RYU, & CHOI teach the method of claim 1, further comprising switching an electronic game from a first mode to a second mode; wherein the condition is the switching of the electronic game from the first mode to the second mode(-in changing from a flat screen arrangement to multiple different and distinct curved screen arrangements- CHOI Abstract; Figures 4A-5B).  

Claim 4: The combination of Beadall, Joo, RYU, & CHOI teach the method of claim 1, further comprising associating specific graphics with at least one of the three-dimensional shape, first position and second position of the display device (-Including associating the shape with the graphics portraying changes in speed, a speedometer and turning features- CHOI Paragraphs [0016]-[0019], [0021]; Figures 4A-5B, 6).

Claim 5: The combination of Beadall, Joo, RYU, & CHOI teach the method of claim 1, wherein the adjusting of the at least one arm further comprising extending, contracting, vertically pivoting, and/or horizontally rotating the at least one arm relative to a support structure(RYU Figures 7, 10, 11-20; Elements 30,45, 50).  

Claim 6: The combination of Beadall, Joo, RYU, & CHOI teach the method of claim 1 wherein the electronic display device comprises a organic light emitting diode display screen (Beadall Paragraph [0033],  RYU Paragraphs [0017], [0058]);   

Claim 7: The combination of Beadall, Joo, RYU, & CHOI teach the method of claim 1 wherein the electronic display device has touch-screen capability and further comprising: 
receiving and interpreting touch data registered on the electronic display device(Beadall Paragraphs [0176], [0207]), and 
controlling at least one of the condition and event of a game being played on the electronic gaming machine in response to the touch data(Beadall Paragraphs [0176], [0207]; CHOI Abstract; Figures 4A-5B).  

Claim 8: The combination of Beadall, Joo, RYU, & CHOI teach the method of claim 1 further comprising providing a second electronic display device on the electronic gaming machine (Beadall Figure 1; Elements 8, 10).  


Response to Arguments
Applicant's arguments filed September 20th, 2021 have been fully considered but they are not persuasive. 
The double patenting rejection has been overcome through the applicant’s submission of the terminal disclaimer as presented herein above.
Commencing on pages 7 through 9 the applicant proposes that the claims as amended include features that are not taught by the prior art references of RYUI and Choi.  Responsive to the applicant presented amendments and an updated search 
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715